Title: Joseph Delaplaine to Thomas Jefferson, 26 October 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Dear sir,
              Philadelphia October 26. 1816.
            
            I have the honour to acknowledge the receipt of your most obliging & kind letter of July 26: together with the particulars of two transactions, and a sketch of Peyton Randolph’s life. These papers I consider entirely confidential & shall never go out of my hands. Of course, you will never be quoted relative to their contents. I am happy to mention this
			 because you have enjoined it on me to use the papers for my work as facts, but in no other way.
            I trust that my work  will be so conducted, invariably, as that the world shall have no room to find fault. The first half volume has given great satisfaction to all parties. The Repository shall in no instance be suborned to the purpose of party, influenced by party views, or discoloured by politiacal partialities. It shall be national throughout.
            Nothing shall appear in the pages of the Repository in the least like reflections against other nations. Let us endeavour to exalt our own nation & act magnanimously towards others. I shall conduct the Repository in this particular manner whilst I am its proprietor.
            I send to you by this mail the first half volume of the Repository with which I trust you will be pleased.—I have expended on it already upwards of Eleven thousand Dollars, and have been engaged in it more than three years. On its cover I mentioned that your likeness I caused to be painted by Mr Otis. I send to you also a pamphlet, at the end of which you will perceive I have stated that your portrait is now engraving by Mr Leney.
            I shall receive from a number of respectable characters their opinions of the merits of the Repository, which I purpose to print with the second half volume. The President has most obligingly  favoured me with his opinions of the work which are very highly flattering. May I beg dear sir, that you will after a week, furnish me with your opinion of the Repository. Relative to its paper, printing, engraving, literary part, and something of the plan & importance of the undertaking. I will not trouble you for more than a dozen lines.—
            I am preparing the second half volume of the Repository for the press;—In this with  five others, your life & portrait will be given.—I think I cannot publish it before January next.
            
              With the highest respect & esteem, I remain, Dr sir, Your obedt & most huml st
            
            Joseph Delaplaine
          
          
            P.S. I beg leave to have my most respectful compliments made to Mrs Randolph, Colo Randolph, & the young ladies.—
          
        